Appeal from a judgment of the Supreme Court at Trial Term (Smyk, J.), rendered November 19, 1981 in Chemung County, upon a verdict convicting defendant of the crimes of attempted murder in the second degree and assault in the first degree. The charges against defendant arise out of an incident which occurred at about 1:40 a.m. July 25,1981, in a parking lot outside of the Inside New York Bar in Elmira Heights, New York. One Carl Keegan sustained serious knife wounds to his chest and abdomen, and but for prompt medical attention, would have died. Defendant denied the charges against him, and the knife purportedly used to injure Keegan was never found. On this appeal, the only issue is the sufficiency of the proof of the elements of the crimes charged to establish the guilt of defendant. That proof, in our view, clearly establishes, from the testimony of eyewitnesses, the presence of a knife in the hand of defendant at the time and place of the injury to Keegan, and its *623use against one eyewitness and the victim. The inferences that can reasonably be drawn by the jury, from the evidence they heard, establish, beyond a reasonable doubt, that defendant was the perpetrator of the assault against Keegan and that the injuries inflicted upon him were with an intent to kill (People v Castillo, 47 NY2d 270, 277). As triers of the facts, it is the jury’s exclusive domain to determine the credibility of the various witnesses (.People v Barnes, 50 NY2d 375; People v Bracey, 41 NY2d 296). Judgment affirmed. Mahoney, P. J., Sweeney, Kane, Casey and Yesawich, Jr., JJ., concur.